Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first groove receives a flange of the outlet exit frame” of claim 33 along with the “L-shaped rail” of claim 35 from which claim 33 depends must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 34 is objected to because “The gas turbine sealing interface as claimed in claim 35” in line 1 should be --The gas turbine engine as claimed in claim 35--.  
Claim 35 is objected to because “the L-shaped” in line 22 should be --the L-shaped rail--.
Claim 36 is objected to because “The gas turbine sealing interface as claimed in claim 35” in line 1 should be --The gas turbine engine as claimed in claim 35--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 33 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 35 was amended to include the “an L-shaped rail”, and claim 33 was amended to depend from claim 35.  Claim 33 includes the limitation “wherein the first groove receives a flange of the outlet exit frame securing the seal to the outlet exit frame”.  Claim 33 now requires both the L-shaped rail (limitation of claim 35 from which claim 33 depends) and the flange of the outlet exit frame be received by the first groove, however an embodiment is not disclosed that includes both the L-shaped rail and a flange of the outlet exit frame which is received by the first groove (see Figs. 1 and 3 of the instant disclosure - in Fig. 1 the L-shaped rail is element 25 which is shown received by the first groove 26, and in Fig. 3 the flange 32 is shown received by the first groove 26, however there is no disclosure of both the L-shaped rail and the flange being received by the first groove).  Therefore Claim 33 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention at the time the application was filed and claim 33 is therefore rejected under 35 U.S.C. 112(a) for failing to comply with the written description requirement.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20-22, 24-26, 33, and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Zborovsky et al. (U.S. 2006/0123797) in view of Schiavo (WO2016068857A1) as evidenced by Hollis et al. (U.S. 6,675,584).

    PNG
    media_image1.png
    489
    581
    media_image1.png
    Greyscale

Re claim 25:
Zborovsky discloses a gas turbine sealing interface (300, transition-to-turbine seal - Para 20 (a type of gas turbine sealing interface as shown in Figs. 3A and 3B)) to seal a gap (Claim 1 - “a gap between an outlet of a gas turbine engine transition and a row 1 vane segment”) between a transition duct (109, transition - Abstract (a type of transition duct as shown in Figs. 3A and 3B)) and a turbine section component (330, row 1 vane segment - Para 20 (a type of turbine section component as shown in Fig. 3A)), comprising: 
an outlet exit frame (350 - transition exit rale - Para 21 (a type of outlet exit frame as shown in Figs. 3B and 3C)) of the transition duct (109) including a fastener hole (Modified Fig. 3B above - A (person having ordinary skill in the art would recognize element A as a type of fastener hole as it is shown receiving bolt 320 (referenced in Para 21) therethrough)); 
a first stage turbine vane structure (333, outer front end - Para 20 (a type of first stage turbine vane structure as shown in Fig. 3A and as described in Para 20)) including an upstream lip (337, leading edge rail - Para 20 (a type of upstream lip as shown in Figs. 3A and 3B));
a seal (340, seal - Para 22) coupling the outlet exit frame (350) to the first stage turbine vane structure (333)(see Fig. 3B - element 340 is shown coupling element 350 to element 330 (element 333 is part of element 330 as described in Para 20) in the direction indicated by element 326);
an L-shaped rail (302, transition exit seal - Para 21 (a type of L-shaped rail as shown in Fig. 3B and as described in Para 21)) including a flat portion (304, plate - Para 21 (a type of flat portion as shown in Fig. 3B)) and a lipped portion (310, male member - Para 21 (a type of lipped portion as shown in Fig. 3B)) disposed perpendicularly to the flat portion (304)(see Fig. 3B - element 310 is shown disposed perpendicularly to element 304); and
wherein an upstream portion (345, first female member - Para 22 (a type of upstream portion as shown between views of Fig. 3B and 3A)) of the seal (340) includes a U-shaped cross section forming a first groove (348, axial seal slot - Para 22 (a type of first groove as shown in Fig. 3B))(see Fig. 3B - a type of U-shaped cross section is shown at element 345 forming element 348), 
wherein a downstream portion (349, second female member - Para 22) of the seal (340) comprising a second groove (354, radial seal slot - Para 22 (a type of second groove as shown in Fig. 3B)) engages the upstream lip (337) of the first stage turbine vane structure (333)(see Fig. 3B - element 354 is shown engaging element 337), and 
wherein the seal (340) is secured to the outlet exit frame (350) via the L-shaped rail (302)(see Fig. 3B - element 340 is shown secured to element 350 in the direction indicated by element 326 via element 302).  
Zborovsky fails to disclose a pin extending from a first slot within the seal and into a corresponding second slot within the L-shaped rail preventing circumferential rotation of the seal during operation of the gas turbine.
Schiavo teaches an interface (see Fig. 2 and Page 10, Lines 20-30) between a seal (34, inner seal member - Page 10, Line 21) and an L-shaped rail (36, outer seal member - Page 10, Line 21 (see Fig. 2 where element 36 is shown as a type of L-shaped rail)) wherein a pin (60, anti-rotation pin - Page 10, Line 22) extends from a first slot (34D, slot - Page 10, Line 20) within the seal (34) and into a corresponding second slot (36D, slot - Page 10, Line 20) within the L-shaped rail (36)(see Fig. 2 and Page 10, Lines 20-25) preventing circumferential rotation of the seal during operation of a gas turbine engine (Page 1, Lines 5-6 - “for use in gas turbine engines”)(see Fig. 2 and Page 10, Lines 20-25 - “…to militate against circumferential (rotational) movement of the outer seal structure 30 relative to the transition seal structure 14 and the vane seal structure 18.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled interface between seal and L-shaped rail of Zborovsky (as shown in Fig. 3B) after the interface between seal and L-shaped rail of Schiavo (thereby including the slots of Schiavo in the seal and L-shaped rail of Zborovsky and coupling them with the pin of Schiavo) for the advantage of militating against circumferential movement between the elements (Schiavo; Page 10, Lines 20-25).
Zborovsky/Schiavo fails to disclose wherein a length of the seal from an upstream edge of the upstream portion to a downstream edge of the downstream portion is in a range of 46 mm to 48 mm.
Hollis teaches wherein a length of a seal (82, corrugated seal - Col. 4, Lines 57-58) from an upstream edge of an upstream portion (84, second end - Col. 4, Line 66 (shown as a type of upstream portion in views of Fig. 3 and Fig. 5)(an upstream edge of element 84 is shown in Fig. 8 at leftmost portion of element 88)) to a downstream edge of a downstream portion (83, first end - Col. 4, Line 66 (shown as a type of downstream portion in views of Fig. 3 and Fig. 5)(a downstream edge of element 83 is shown in Fig. 8 as rightmost portion at 97))(see Figs. 5 and 8 - element 87 plus element 88 is shown in Fig. 8 as length of seal 82 from a downstream edge of element 83 to an upstream edge of element 84 between views of Figs. 5 and 8) is a result effective variable in that changing the length controls the amount of compressor discharge air introduced to cool turbine vane platforms (see Figs. 8-9 and Abstract - “…corrugated seals contact both the transition duct aft frame and turbine inlet to provide a more effective seal and to control the amount of compressor discharge air introduced to cool the turbine vane platforms…” (contact between seal 82 and transition duct aft frame and turbine inlet is shown determined by length of element 87 plus 88 between views of Fig. 8 and 9)).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the seal of Zborovsky by making a length of the seal from an upstream edge of the upstream portion to a downstream edge of the downstream portion is in a range of 46 mm to 48 mm as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Re claim 20:
Zborovsky in view of Schiavo teaches the gas turbine sealing interface as claimed in claim 25 (described above).
Zborovsky discloses wherein the L- shaped rail (302) is secured to the outlet exit frame (350) via a fastener (320, bolt - Para 21) disposed in the fastener hole (Modified Fig. 3B above - A)(see Modified Fig. 3B above - element 302 is shown secured to element 350 via element 320 which is shown disposed in element A).
Re claim 21:
Zborovsky in view of Schiavo teaches the gas turbine sealing interface as claimed in claim 20 (described above).
Zborovsky discloses wherein the first groove (348) receives the lipped portion (310) of the L-shaped rail (302)(see Fig. 3B - element 348 is shown receiving element 310), 
wherein the flat portion (304) includes a through-hole (306, one or more holes - Para 21 (shown as a type of through-hole in Fig. 3B))(see Figs. 3B - element 306 is shown included in element 304) that mates to the fastener hole (Modified Fig. 3B above - A) such that the through-hole (306) and the fastener hole (Modified Fig. 3B above - A) are collinear (see Modified Fig. 3B above and Fig. 3C - elements A and 306 are shown collinear as must be the case for the receipt of element 320 as described in Para 21), and 
wherein the fastener (320) is disposed through the through-hole (306) and the fastener hole (Modified Fig. 3B above - A) securing the seal (340) to the outlet exit frame (350)(see Fig. 3B - element 320 is shown securing element 340 to element 350 through element 302).
Re claim 22:
Zborovsky in view of Schiavo teaches the gas turbine sealing interface as claimed in claim 25 (described above).
Zborovsky discloses wherein the L- shaped rail (302) comprises a plurality of adjacent rail segments (see Fig. 3C - element 302 is shown as a plurality of adjacent segments).
Re claim 24:
Zborovsky in view of Schiavo teaches the gas turbine sealing interface as claimed in claim 25 (described above).
Zborovsky fails to disclose wherein the L- shaped rail (302) includes a coating.
Zborovsky teaches wherein a surface of a male member/female member interface includes a coating (Para 33 - “the transition-to-turbine seal may additionally comprise a material applied to or added to a surface of a male member/female member interface to reduce vibration… Wear resistant coatings, as are known to those skilled in the art, also may be utilized on one or more wear surfaces.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have recognized the coating of Zborovsky could have been included on the L-shaped rail (302) of Zborovsky because the L-shaped rail (302) of Zborovsky includes a male member (310) per Para 21 which is part of a male member/female member interface (see Fig. 3B - element 310, which is a male member per Para 21 is shown interfacing with element 345, which is a female member per Para 21).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the coating of Zborovsky on the L-shaped rail of Zborovsky/Schiavo for the advantage of reducing vibration (Zborovsky - Para 33 - “a material applied to or added to a surface of a male member/female member interface to reduce vibration”) and wear (Zborovsky - Para 33 - “Wear resistant coatings”).
Re claim 26:
Zborovsky in view of Schiavo teaches the gas turbine sealing interface as claimed in claim 25 (described above).
Zborovsky discloses wherein the seal (340) comprises a nickel-based superalloy (Para 35 - “the stage-1 seal to comprises a nickel-chromium-iron-molybdenum alloy (e.g., HASTELLOY ® X alloy)” (a type of nickel-based superalloy)) or a nickel-cobalt based superalloy.
Re claim 35:
Zborovsky discloses a gas turbine engine (100, gas turbine engine - Para 18) including a transition duct (109, transition - Abstract (a type of transition duct as shown in Figs. 3A and 3B)) extending between a combustor (108, combustion chamber - Para 18) of the gas turbine engine (100) and a first stage turbine vane structure (330, row 1 vane segment - Para 20 (a type of first stage turbine vane structure as shown in in Fig. 3A)), the gas turbine engine (100) comprising: 
an inner sealing interface (see Fig. 3A - person having ordinary skill in the art would recognize element 300 at element 331 as a type of inner sealing interface because it is a “transition-to-turbine seal” per Para 20 that is located at “inner front end” of “row 1 vane segment 330” per Para 20 and as shown in Fig. 3A) coupling a radially inner flange (114, transition - Para 18 (see Fig. 3A - element 114 is shown as a type of inner flange as it is located at element 331 which is the “inner front end” per Para 20)) of an outlet exit frame (350 - transition exit rale - Para 21 (a type of outlet exit frame as shown in Figs. 3B and 3C)) to a radially inner upstream lip (335, leading edge rail - Para 20 (shown as a type of radially inner upstream lip in Fig. 3A)) of the first stage turbine vane structure (330)(see Fig. 3A - element 300 at 331 is shown coupling element 114 to element 335); and 
an outer sealing interface (see Fig. 3A - person having ordinary skill in the art would recognize element 300 at element 333 as a type of outer sealing interface because it is a “transition-to-turbine seal” per Para 20 that is located at “outer front end” of “row 1 vane segment 330” per Para 20 and as shown in Fig. 3A) coupling a radially outer flange (114, transition - Para 18 (element 114 is shown with a corresponding mirrored portion in the box labeled 3B which is shown as a type of flange and is located at element 333 which is the “outer front end” per Para 20)) of the outlet exit frame (350) to a radially outer upstream lip (337, leading edge rail - Para 20 (shown as a type of radially outer upstream lip in Fig. 3A)) of the first stage turbine vane structure (330)(see Fig. 3A - element 300 at 333 is shown coupling upper element 114 (mirrored portion of element 114 shown in box labeled 3B) to element 337), 
wherein the inner sealing interface (300 at element 331 in Fig. 3A) and the outer sealing interface (300 at element 333 in Fig. 3A) comprise: 
the outlet exit frame (350) of the transition duct (109) including a fastener hole (Modified Fig. 3B above - A (person having ordinary skill in the art would recognize element A as a type of fastener hole as it is shown receiving bolt 320 (referenced in Para 21) therethrough))(see Fig. 3a where corresponding versions of element A identified in Modified Fig. 3B are shown at both 300 at element 331 and 300 at element 333); 
the first stage turbine vane structure (330) including the radially inner and the radially outer upstream lip (335 and 337)(see Fig. 3A where element 335 is shown at 300 at element 331 and where element 337 is shown at 300 at element 333); and 
a seal (340, seal - Para 22)(see Figs. 3A and 3B - a corresponding element 340 is shown at both 300 at element 331 and 300 at element 333) coupling the outlet exit frame (350) to the first stage turbine vane structure (330)(see Figs. 3A and 3B - in Fig. 3B, element 340 is shown coupling element 350 to element 330 in the direction indicated by element 326), 
an L-shaped rail (302, transition exit seal - Para 21 (a type of L-shaped rail as shown in Fig. 3B and as described in Para 21))(see Fig. 3A - a corresponding element 302 as identified in Fig. 3B is shown at both 300 at element 331 and 300 at element 333) including a flat portion (304, plate - Para 21 (a type of flat portion as shown in Fig. 3B)) and a lipped portion (310, male member - Para 21 (a type of lipped portion as shown in Fig. 3B)) disposed perpendicularly to the flat portion (304)(see Fig. 3B - element 310 is shown disposed perpendicularly to element 304), 
wherein an upstream portion (345, first female member - Para 22 (a type of upstream portion as shown between views of Fig. 3B and 3A)) of the seal (340) includes a U-shaped cross section forming a first groove (348, axial seal slot - Para 22 (a type of first groove as shown in Fig. 3B))(see Fig. 3B - a type of U-shaped cross section is shown at element 345 forming element 348), 
wherein a downstream portion (349, second female member - Para 22) of the seal (340) comprising a second groove (354, radial seal slot - Para 22 (a type of second groove as shown in Fig. 3B)) engages the upstream lip (335 and 337) of the first stage turbine vane structure (330)(see Figs. 3A and 3B - in Fig. 3B, element 354 is shown engaging element 337 and in Fig. 3A an element corresponding to element 354 is shown engaging element 335 at 300 at element 331), and 
wherein the seal (340) is secured to the outlet exit frame (350) via the L-shaped rail (302)(see Figs. 3A and 3B - in Fig. 3B, element 340 is shown secured to element 350 in the direction indicated by element 326 via element 302, and a corresponding version of this is show in Fig. 3A at 300 at element 331).
Zborovsky fails to disclose a pin extending from a first slot within the seal and into a corresponding second slot within the L-shaped rail preventing circumferential rotation of the seal during operation of the gas turbine.
Schiavo teaches an interface (see Fig. 2 and Page 10, Lines 20-30) between a seal (34, inner seal member - Page 10, Line 21) and an L-shaped rail (36, outer seal member - Page 10, Line 21 (see Fig. 2 where element 36 is shown as a type of L-shaped rail)) wherein a pin (60, anti-rotation pin - Page 10, Line 22) extends from a first slot (34D, slot - Page 10, Line 20) within the seal (34) and into a corresponding second slot (36D, slot - Page 10, Line 20) within the L-shaped rail (36)(see Fig. 2 and Page 10, Lines 20-25) preventing circumferential rotation of the seal during operation of a gas turbine engine (Page 1, Lines 5-6 - “for use in gas turbine engines”)(see Fig. 2 and Page 10, Lines 20-25 - “…to militate against circumferential (rotational) movement of the outer seal structure 30 relative to the transition seal structure 14 and the vane seal structure 18.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled interface between seal and L-shaped rail of Zborovsky (as shown in Fig. 3B) after the interface between seal and L-shaped rail of Schiavo (thereby including the slots of Schiavo in the seal and L-shaped rail of Zborovsky and coupling them with the pin of Schiavo) for the advantage of militating against circumferential movement between the elements (Schiavo; Page 10, Lines 20-25).
Zborovsky/Schiavo fails to disclose wherein a length of the seal from an upstream edge of the upstream portion to a downstream edge of the downstream portion is in a range of 46 mm to 48 mm.
Hollis teaches wherein a length of a seal (82, corrugated seal - Col. 4, Lines 57-58) from an upstream edge of an upstream portion (84, second end - Col. 4, Line 66 (shown as a type of upstream portion in views of Fig. 3 and Fig. 5)(an upstream edge of element 84 is shown in Fig. 8 at leftmost portion of element 88)) to a downstream edge of a downstream portion (83, first end - Col. 4, Line 66 (shown as a type of downstream portion in views of Fig. 3 and Fig. 5)(a downstream edge of element 83 is shown in Fig. 8 as rightmost portion at 97))(see Figs. 5 and 8 - element 87 plus element 88 is shown in Fig. 8 as length of seal 82 from a downstream edge of element 83 to an upstream edge of element 84 between views of Figs. 5 and 8) is a result effective variable in that changing the length controls the amount of compressor discharge air introduced to cool turbine vane platforms (see Figs. 8-9 and Abstract - “…corrugated seals contact both the transition duct aft frame and turbine inlet to provide a more effective seal and to control the amount of compressor discharge air introduced to cool the turbine vane platforms…” (contact between seal 82 and transition duct aft frame and turbine inlet is shown determined by length of element 87 plus 88 between views of Fig. 8 and 9)).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the seal of Zborovsky by making a length of the seal from an upstream edge of the upstream portion to a downstream edge of the downstream portion is in a range of 46 mm to 48 mm as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Re claim 33:
Zborovsky in view of Schiavo teaches the gas turbine sealing interface as claimed in claim 35 (described above).
Zborovsky discloses wherein the first groove (348) receives a flange (302, transition exit seal - Para 21 (a type of flange as shown in Figs. 3B and 3C)) of the outlet exit frame (350)(see Fig. 3B - person having ordinary skill in the art would recognize element 302 is part of element 350 as it is shown assembled with and thereby part of element 350) securing the seal (340) to the outlet exit frame (350)(see Fig. 3B - element 348 is shown receiving element 302 thereby securing element 340 to element 350 in the direction indicated by element 326).
Re claim 36:
Zborovsky in view of Schiavo teaches the gas turbine sealing interface as claimed in claim 35 (described above).
Zborovsky discloses wherein the seal (340) comprises a nickel-based superalloy (Para 35 - “the stage-1 seal to comprises a nickel-chromium-iron-molybdenum alloy (e.g., HASTELLOY ® X alloy)” (a type of nickel-based superalloy)) or a nickel-cobalt based superalloy.
Claims 23 and 34 is rejected under 35 U.S.C. 103 as being unpatentable over Zborovsky et al. (U.S. 2006/0123797) in view of Schiavo (WO2016068857A1), as applied to claims 25 and 35 above, and further in view of Melton (U.S. 2014/0000267).
Re claims 23 and 34:
Zborovsky in view of Schiavo teaches the gas turbine sealing interface of claim 25, and the gas turbine engine of claim 35 (described above).
Zborovsky/Schiavo fails to disclose wherein the outlet exit frame includes a coating.
Melton teaches wherein an outlet exit frame (50, end frame - Para 31 (shown as a type of outlet exit frame in Fig. 3)) includes a coating (Para 31 - “at least a portion of the end frame 50 terminal end 54 may be coated with a heat resistant material 64.  For example, but not limiting of, a thermal barrier coating.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the coating of Melton on the exit frame of Zborovsky/Schiavo for the advantage of providing a thermal barrier between the exit frame and the hot gas flowing through the transition duct (Melton; Para 31).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LOREN C EDWARDS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        7/28/22